      Case 4:21-cv-00337 Document 8 Filed on 06/17/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                                June 17, 2021
                              SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §   CIVIL ACTION NO. 4:21-CV-00337
                                                 §
JOHN R. BREWER                                   §

                             ORDER FOR ENTRY OF DEFAULT

       It appearing from the records of the above-entitled action that service of the civil

complaint has been made upon the defendant, John R. Brewer,

       IT FURTHER APPEARING from the plaintiff’s motion that defendant John R. Brewer

has failed to plead, respond, or otherwise defend in said action as directed, and

       IT FURTHER APPEARING that the defendant, John R. Brewer is not an infant,

incompetent person, or assigned to active duty with the military.

       NOW, THEREFORE, on the plaintiff’s request, this 17th day of June, 2021, the Court

hereby makes an entry of DEFAULT against the defendant, John R. Brewer.

       It is so ORDERED.

       SIGNED on this 17th day of June, 2021.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1
